U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 12b-25 NOTIFICATION OF LATE FILING Commission File No. 0-21292 (Check One):[ ] Form 10-K[ ] Form 11-K[ ] Form 20-F[X] Form10-Q [ ] Form N-SAR For Period Ended:June30, 2007. [ ] Transition Report on Form 10-K [ ] Transition Report on Form 20-F [ ] Transition Report on Form 11-K [ ] Transition Report on Form 10-Q [ ] Transition Report on Form N-SAR For the Transition Period Ended:Not Applicable Read attached instruction sheet before preparing form.Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates:Not Applicable Part I Registrant Information Full Name of Registrant:Merchants and Manufacturers Bancorporation, Inc. Former Name if Applicable:Not Applicable Address of Principal Executive Office (Street and Number):5445 South Westridge Drive City, State and Zip Code:New Berlin, WI 53151 Part II Rules 12b-25(b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule12b-25(b), the following should be completed.(Check box if appropriate) (a) The reason described in reasonable detail in PartIII of this form could not be eliminated without unreasonable effort or expense; x (b) The subject annual report, semiannual report, transition report on Form10-K, Form20-F, Form11-K or FormN-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant's statement or other exhibit required by Rule12b-25(c) has been attached if applicable. PartIII Narrative State below in reasonable detail the reasons why Form10-K, 20-F, 11-K, 10-Q, N-SAR or the transition report or portion thereof could not be filed within the prescribed time period.(Attach extra sheets if needed.) The registrant could not file its annual report on Form10-Q for the quarter ended June30, 2007 on the prescribed filing date for the following reasons: As a result of the completion of the sale of Fortress Bank Minnesota on June7, 2007, the operations of Fortress Bank Minnesota have been classified as discontinued operations, and as a result of the pending sale of Fortress Bank of Cresco, the assets and liabilities of Fortress Bank of Cresco have been classified as "held for sale" in the balance sheets with related operations reported in discontinued operations.The registrant needs additional time to complete its financial statements and related disclosures reflecting the assets "held for sale" and discontinued operations, and as a result the registrant was not able to complete the Form 10-Q by August9, 2007, the required filing date for the registrant 's quarterly report on Form10-Q, without unreasonable effort or expense. 2 Part IV Other Information (1)Name and telephone number of person to contact in regard to this notification: Frederick R. Klug, 262-827-6700 (2)Have all other periodic reports required under section13 or 15(d) of the Securities Exchange Act of 1934 or section30 of the Investment Company Act of 1940 during the preceding 12months or for such shorter period that the registrant was required to file such report(s) been filed?If the answer is no, identify report(s). [x] Yes[ ] No (3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? [ ] Yes[x] No Merchants and Manufacturers Bancorporation, Inc. has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Dated this 10th day of August, 2007. MERCHANTS AND MANUFACTURERS BANCORPORATION, INC. BY /s/ Frederick R. Klug Frederick R. Klug, Executive Vice President and Chief Financial Officer 3
